DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, claims 1-7 and 12-16 in the reply filed on 8/28/2022 is acknowledged.

Claims 8-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “selected from”. Applicants are advised to amend this phrase to recite “selected from the group consisting of”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “based in each case on the total weight of fluoroelastomer and nitrogen-containing polymer”. Applicants are advised to amend this phrase to recite “based on the total weight of the curable fluoroelastomer and the nitrogen-containing polymer”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “the fluoroelastomer”. Applicants are advised to amend this phrase to recite “the curable fluoroelastomer”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “the nitrogen-containing polymer is selected from polymers having a melting temperature…”. In order avoid potential confusion that the claim 4 encompasses nitrogen-based polymers other than those recited in claim 1, Applicants are advised to amend claim 4 to recite “the nitrogen-containing polymer has a melting temperature…”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the fluoroelastomer”. Applicants are advised to amend this phrase to recite “the curable fluoroelastomer”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “from 0 to 25 vol”, and it appears that this phrase should recite “from 0 to 25 vol%”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “from 0 to 70 percent”. Applicants are advised to amend this phrase to recite “from 0 to 70%”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “the fluoroelastomer”. Applicants are advised to amend this phrase to recite “the curable fluoroelastomer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “an amount of metal oxide functioning as an acid acceptor, in particular zinc oxide, magnesium oxide, calcium oxide and/or lead oxide (PbO/Pb3O4), of less than 1.5 wt%, and/or an amount of metal hydroxide functioning as an acid acceptor, in particular calcium hydroxide, of less than 1.5 wt%, and/or an amount of metal salt functioning as an acid acceptor, in particular hydrotalcite, calcium and/or magnesium stearate, of less than 5 wt%, wherein the quantities are based in each case on the total weight of the fluoroelastomer composition. The recitation of the phrases “in particular zinc oxide, magnesium oxide, calcium oxide and/or lead oxide (PbO/Pb3O4)” and “in particular hydrotalcite, calcium and/or magnesium stearate” render the scope of the claim indefinite given that it is unclear the zinc oxide, magnesium oxide, calcium oxide and/or lead oxide (PbO/Pb3O4) and the hydrotalcite, calcium and/or magnesium stearate as required by the claim.

Claim 2 recites the limitation “lead oxide (PbO/Pb3O4)” The parenthetical subject matter renders the scope of the claim confusing given that it is unclear if the lead oxide recited in the claim is limited to PbO or Pb3O4, or if the scope of the claim encompasses other lead oxides such as PbO2, PB12O19, etc.

Claim 7 recites that the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured in accordance with DIN ISO 814, of from 0 to 70 percent, for example 1 to 70%. The recitation of the phrase “for example 1 to 70%” renders the scope of the claim confusing given that it is unclear which range is required by the claim, i.e. 0 to 70 % or 1 to 70 %.

Claim 15 recites that the fluoroelastomer composition in the cured state has a compression set after 168 h /200ºC, measured in accordance with DIN ISO 814, of from 0 to 60%, for example 1 to 60%. The recitation of the phrase “for example 1 to 60%” renders the scope of the claim confusing given that it is unclear which range is required by the claim, i.e. 0 to 60 % or 1 to 60 %.

Claim 16 recites that the fluoroelastomer composition in the cured state has a compression set after 168 h /200ºC, measured in accordance with DIN ISO 814, of from 0 to 40%, for example 1 to 40%. The recitation of the phrase “for example 1 to 60%” renders the scope of the claim confusing given that it is unclear which range is required by the claim, i.e. 0 to 40 % or 1 to 40 %.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, and 12-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hayashida et al (US 2005/0054753).

Regarding claim 1, Hayashida et al discloses a curable fluoroelastomer composition comprising a curable fluoroelastomer, an organic peroxide curing system, and polyimide particles. Specific attention is directed to Example 1 which contains 100 parts of a fluoroelastomer, 20 parts of a polyimide powder, and 4 parts triallyl isocyanurate, and 1.5 parts di-butyl peroxide, i.e. a cure system ([0067]). Based on 100 parts of the fluoroelastomer and 20 parts polyimide powder, polyimide comprises 16.66 wt. % based on the total amounts of fluoroelastomer and polyimide, within the recited range of 0.1 to 30 wt. %. The polyimide has an average diameter, i.e. an average size of 6 microns, within the recited range of 0.15 to 70 microns.

	Regarding claim 3, Hayashida et al teaches all the claim limitations as set forth above. Given that the reference discloses an organic peroxide and crosslinking agents, it is clear that the fluoroelastomer is radically curable as recited in the present claims.

Regarding claim 6, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 25 vol %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 7, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DINISO 814, of from 0 to 70%,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 12, Hayashida et al teaches all the claim limitations as set forth above. As discussed above, the composition is cured via an organic peroxide. Thus, the fluoroelastomer is peroxide curable as recited in the present claims.

Regarding claim 13, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 15 vol %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 14, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 10 vol %,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 15, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DIN ISO 814, of from 0 to 60 %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 16, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DIN ISO 814, of from 0 to 40 %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

In light of the above, it is clear that Hayashida et al anticipates the presently recited claims.

Claims 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hayashida et al (US 2005/0054753) as evidenced by MatWeb – Mitsui ARURUM (see attached pages) and Processing Precautions (see attached pages).

The discussion with respect to Hayashida et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 4, Hayashida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the polyimide is one known under the tradename AURUM. As evidenced by MatWeb – Mitsui ARURUM, this polyimide has a melting point of 388 ºC. Furthermore, as evidenced by Processing Precautions the melt temperature of the AURUM polyimide is typically in the range of 380 to 430 ºC, within the recited range of greater than 180 ºC.

Regarding claim 5, Hayashida et al teaches all the claim limitations as set forth above. Additionally, the example discussed above is heated to 160 ºC and 200 ºC in order for cross-linking to occur ([0078]). The polyimide in the example is one known under the tradename AURUM. As evidenced by MatWeb – Mitsui ARURUM, this polyimide has a melting point of 388 C. Furthermore, as evidenced by Processing Precautions discloses the melt temperature of the AURUM polyimide is typically in the range of 380 to 430 ºC.  Accordingly, it is clear that the polyimide is solid at the curing temperature of the fluoroelastomer as recited in the present claims.

In light of the above, it is clear that Hayashida et al  as evidenced by MatWeb – Mitsui ARURUM  and Processing Precautions anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al (US 2005/0054753) in view of Carlson et al (US 4,957,975).

The discussion with respect to Hayashida et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 2, Hayashida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the composition comprises a metal oxide as recited in the present claims.
Carlson et al discloses a fluoroelastomer composition comprising an acid acceptor such as calcium oxide, barium oxide, magnesium oxide, etc. in the amount of 1 to 15 parts per 100 parts of the fluoroelastomer (Abstract and Column 3 Lines 24-38). The acid acceptors not only absorb certain gaseous and acidic material which evolve during curing and can chemically attack and weaken the fluoroelastomer, but also control the rate of crosslinking and final properties of the composition (Column 3 Lines 24-38).
Given that both Hayashida et al and Carlson et al are drawn to curable fluoroelastomer compositions, and given that Hayashida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the metal oxide acid acceptors as taught by Carlson et al, it would therefore have been obvious to one of ordinary skill in the art to include such metal oxides in the fluoroelastomer composition disclosed by Hayashida et al with a reasonable expectation of success.
Based on the composition in in Example 1 of Hayashida et al, i.e. 100 parts fluoroelastomer, 4 parts TAIC, 1.5 parts DBPO and 20 parts polyimide powder, as well as 1 to 15 parts of the acid acceptor as taught by Carlson et al, the amount of acid acceptor is determined to be 0.79 to 10.7 wt. %, overlapping the recited range of less than 1.5 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 1, 3, 6-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al (US 2005/0054753).

Regarding claim 1, Hayashida et al discloses a curable fluoroelastomer composition comprising a curable fluoroelastomer, an organic peroxide curing system, and polyimide particles (Abstract, [0026]-[0029] and [0031]). The polyimide particles have an average partible size of 100 microns or less, overlapping the recited range of 0.15 to 70 microns ([0031]). The amount of the polyimide particles is 20 parts by weight polyimide per 100 parts of the fluoroelastomer ([0020]-[0032]). Thus, the amount of polyimide is 16.6 wt. %, based on the total of the fluoroelastomer and polyimide, within the recited range of 0.1 to 30 wt.%.
Regarding the particle size of the polyimide particles, it is noted that as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Hayashida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition is curing utilizing an organic peroxide ([0042]-[0043]). Given that the reference discloses an organic peroxide and crosslinking agents, it is clear that the fluoroelastomer is radically curable as recited in the present claims.

Regarding claim 6, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 25 vol %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 7, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DINISO 814, of from 0 to 70%,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 12, Hayashida et al teaches all the claim limitations as set forth above. Additionally, the composition is cured via an organic peroxide ([0042]-[0045]). Thus, the fluoroelastomer is peroxide curable as recited in the present claims.

Regarding claim 13, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 15 vol %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 14, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured sates has a volume swelling in 20 % acetic acid after 168 h/95 ºC, measured in accordance with DIN ISO 1817 of from 0 to 10 vol %,  would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 15, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DIN ISO 814, of from 0 to 60 %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 16, Hayashida et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. the fluoroelastomer composition in the cured state has a compression set after 168 h /200 ºC, measured I accordance with DIN ISO 814, of from 0 to 40 %, would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al (US 2005/0054753) as applied to claims 1, 3, 6-7, and 12-16 above, and in view of Carlson et al (US 4,957,975)

The discussion with respect to Hayashida et al as set forth in Paragraph 25 above is incorporated here by reference.

Regarding claim 2, Hayashida et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the composition comprises a metal oxide as recited in the present claims.
Carlson et al discloses a fluoroelastomer composition comprising an acid acceptor such as calcium oxide, barium oxide, magnesium oxide, etc. in the amount of 1 to 15 parts per 100 parts of the fluoroelastomer (Abstract and Column 3 Lines 24-38). The acid acceptors not only absorb certain gaseous and acidic material which evolve during curing and can chemically attack and weaken the fluoroelastomer, but also control the rate of crosslinking and final properties of the composition (Column 3 Lines 24-38).
Given that both Hayashida et al and Carlson et al are drawn to curable fluoroelastomer compositions, and given that Hayashida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the metal oxide acid acceptors as taught by Carlson et al, it would therefore have been obvious to one of ordinary skill in the art to include such metal oxides in the fluoroelastomer composition disclosed by Hayashida et al with a reasonable expectation of success.
It is noted that Hayashida et al discloses a composition comprising 100 parts fluoroelastomer, 20 parts polyimide powder and 3 to 7 parts crosslinking agents, while Carlson et al discloses 1 to 15 parts of the acid acceptor per 100 parts fluoroelastomer. Thus, based on a composition comprising 124 to 138 total parts, the amount of the acid acceptor is determined to be 0.81 to 10.9 wt. %, overlapping the recited range of less than 1.5 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al (US 2005/0054753) as applied to claims 1, 3, 6-7, and 12-16  above, and in view of the evidence presented in MatWeb – Mitsui ARURUM (see attached pages) and Processing Precautions (see attached pages).

The discussion with respect to Hayashida et al as set forth in Paragraph 25 above is incorporated here by reference.

Regarding claim 4, Hayashida et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the polyimide is one known under the tradename AURUM ([0067]). As evidenced by MatWeb – Mitsui ARURUM, this polyimide has a melting point of 388 ºC. Furthermore, as evidenced by Processing Precautions the melt temperature of the AURUM polyimide is typically in the range of 380 to 430 ºC, within the recited range of greater than 180 ºC.

Regarding claim 5, Hayashida et al teaches all the claim limitations as set forth above. Additionally, attention is directed to Example 1 of the reference, where the fluoroelastomer compositions is heated to 160 ºC and 200 ºC in order for cross-linking to occur ([0078]). The polyimide in the example is one known under the tradename AURUM. As evidenced by MatWeb – Mitsui ARURUM, this polyimide has a melting point of 388 ºC. Furthermore, as evidenced by Processing Precautions discloses the melt temperature of the AURUM polyimide is typically in the range of 380 to 430 ºC.  Accordingly, it is clear that the polyimide is solid at the curing temperature of the fluoroelastomer as recited in the present claims.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (US 2019/0345319).

	Regarding claim 1, Shen et al discloses a composition comprising a fluoroelastomer, a vulcanizing agent, and a polyimide (Abstract and [0003]-[0008]). Based on 5 to 50 parts of polyimide and 100 parts fluoroelastomer, the polyimide comprises 4.76 to 33.33 wt. %, based on the fluoroelastomer and polyimide, overlapping the recited range of 0.1 to 30 wt. %. The polyimide is in powder form with a particle diameter of 1 micron to 1 mm, i.e. 1 to 1,000 microns ([0048]). It is recognized that the reference discloses the diameter of the polyimide powder, while the claims recite the average particle size. However, given the breadth of the particle diameter disclosed by the reference, it is the Examiner’s position absent evidence to the contrary that the particle diameter overlaps the recited average particle size of 0.15 to 70 microns.
 It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767